Case: 18-10688      Document: 00514986297         Page: 1    Date Filed: 06/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-10688                            FILED
                                  Summary Calendar                       June 6, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO PLAZA-MONTECILLO, also known as Alejandro Plaza-
Montesillo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-13-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Alejandro Plaza-Montecillo pleaded guilty to illegal reentry after
removal and he was sentenced to 41 months of imprisonment. See 8 U.S.C.
§ 1326. On appeal, he challenges the determination that he had one or more
prior convictions that qualified as an “aggravated felony,” which subjected him
to an enhanced statutory maximum sentence under § 1326(b)(2).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10688     Document: 00514986297       Page: 2   Date Filed: 06/06/2019


                                   No. 18-10688

      The definition of an “aggravated felony” for purposes of § 1326(b)(2) is
found at 8 U.S.C. § 1101(a)(43). Most relevant here is § 1101(a)(43)(F), which
states that a prior conviction for a “crime of violence,” as defined at 18 U.S.C.
§ 16, that results in a sentence of at least one year is an aggravated felony.
Section 16(a) defines a “crime of violence” as “an offense that has as an element
the use, attempted use, or threatened use of physical force against the person
or property of another.” The determination whether a prior offense qualifies
as an aggravated felony is reviewed de novo. See United States v. Martinez-
Rodriguez, 857 F.3d 282, 284 (5th Cir. 2017).
      One of Plaza-Montecillo’s prior convictions was for the Texas offense of
robbery. See TEX. PENAL CODE § 29.02(a). We recently held that a conviction
for “robbery-by-injury” under § 29.02(a)(1) “categorically requires the use of
physical force,” while a conviction for “robbery-by-threat” under § 29.02(a)(2)
“likewise requires the ‘attempted use, or threatened use of physical force.”
United States v. Burris, 920 F.3d 942, 948 (5th Cir. 2019). Although Burris
addressed 18 U.S.C. § 924’s definition of a “violent felony,” the definition used
in that statute is nearly identical to § 16(a)’s definition of a “crime of violence.”
We see no reason why our determination in Burris should not apply here.
      Because Plaza-Montecillo’s prior Texas robbery conviction qualified as a
crime of violence, and thus as an aggravated felony, the district court did not
err by finding that § 1326(b)(2)’s enhanced statutory maximum of 20 years of
imprisonment applied.
      AFFIRMED.




                                         2